Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
ALLOWANCE
Examiner's Amendment/Interview Summary
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview to attorney of record, Patrick Medley on 03/09/2021 and agreed to accept the changes. 

The following amendments applied to the claims filed on 01/14/2021:
Claim 1, last line, after the term “input” insert ---receiving a first user input to display a second directional view of the patient's dental arch; Reply to Office Action of October 14, 2020 displaying, in response to the first user input, the first digital representation of the patient's dental arch according to the second directional view in the first window; and displaying, in response to the first user input, the second digital representation of the patient's dental arch according to the second directional view in the second window---
Claim 3: cancelled.
Claim 4, line 1 replace “claim 4” with ---claim 1---
Claims 21-28: cancelled.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 4-14, 16-20, 30-32 are allowed. The art of record does not teach or render obvious a computer-implemented method including displaying the first digital representation of the patient's dental arch in a first window and the second digital representation of the patient's dental arch in a second window alongside the first window; selecting a first directional view of the patient's dental arch, the first directional view specifying one or more directions from which to view the patient's dental arch; and simultaneously moving both the display of the first and the second digital representations such that the first digital representation in the first window is moved to the first directional view, and the second digital representation in the second window is also moved to the first directional view, wherein the simultaneous movement comprises a simultaneous 3D rotation of the first and second digital representations by an amount that is variable based on a user input; receiving a first user input to display a second directional view of the patient's dental arch; displaying, in response to the first user input, the first digital representation of the patient's dental arch according to the second directional view in the first window; and displaying, in response to the first user input, the second digital representation of the patient's dental arch according to the second directional view in the second window and in combination with limitations set forth in the claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/Primary Examiner, Art Unit 3772